Citation Nr: 1517165	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement an initial disability rating in excess of 50 percent for major depressive disorder.  

2.  Entitlement to an initial disability rating in excess of 10 percent for mechanical low back pain.  

3.  Entitlement to a disability rating in excess of 20 percent for mechanical low back pain, from May 31, 2011.  

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of cervical spine, status post diskectomy and fusion, C5-C7.  

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the left knee, status post ACL reconstruction. 

6.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the left shoulder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1986 to September 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, awarded service connection and assigned an initial 50 percent disability rating for major depressive disorder, and an initial, 10 percent disability rating, each, for mechanical low back pain, degenerative disc disease of the cervical spine, degenerative changes of the left knee, and degenerative changes of the left shoulder.  Each award was made effective October 1, 2006.  

In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009, wherein he limited his appeal to the issues listed on the first page of this decision.

In May 2013, the RO awarded an increased 20 percent rating for mechanical low back pain, effective May 31, 2011.  Although the RO granted a higher disability rating for mechanical low back pain from May 2011, inasmuch as higher ratings for this disability are available prior to and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the appeal as to the low back has now been characterized as encompassing both matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  .

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).    VA will notify the Veteran when  further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted. 

As reflected on the title page, the Veteran is seeking to establish entitlement to higher disability ratings for major depressive disorder, mechanical low back pain, degenerative disc disease of the cervical spine, degenerative changes of the left knee, and degenerative changes of the left shoulder.  

Review of the record shows that the Veteran was last afforded examinations to evaluate his service-connected disabilities in May and June 2011, almost four years ago.  During the July 2014 hearing, the Veteran testified that his mental, lumbar spine, cervical spine, left knee, and left shoulder disabilities have worsened, as he experiences more episodes of anger and suicidal ideation, increased low back pain, limited range of motion in his cervical spine with numbness and tingling in his fingers, an inability to raise his left arm above shoulder level, and episodes of tripping, instability, falling, and dislocations in his left knee.  

In light of the Veteran's testimony, the period of time that has passed since the last examinations, and, hence, the possibility of worsening of his disabilities, the Board concludes that the Veteran should be afforded new VA mental, spine, and joints examinations to determine the current nature and severity of his service-connected mental, lumbar spine, cervical spine, left knee, and left shoulder disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in a denial of the claim(s) for higher rating(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness of hospitalization of the claimant and death of an immediate family member.

The Board also notes that, as potentially pertinent to all claims on appeal, there appears to be outstanding, pertinent evidence that must be obtained before a fully informed decision may be rendered. 

During the July 2014 hearing, the Veteran requested that the record be left open in order for him to obtain outstanding VA treatment records, as he reported receiving mental health treatment from the Victorville outpatient clinic at the Loma Linda VA Hospital.  He also testified that he received chiropractic treatment from Drs. S.M. and H. and has gone to the emergency room at Barstow Community Hospital for treatment of his left knee.  

While the record remained open for 60 days following the Board hearing, it does not appear that additional VA or private treatment records were associated with the evidentiary record.  As a result, as pertinent to this appeal, the evidentiary record only contains VA treatment records dated from March 2009 to June 2012, without any of the private treatment records identified by the Veteran at the July 2014 hearing.  

As for VA records,  the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA also has a duty to assist claimants in obtaining evidence necessary to substantiate a claim, including private treatment records.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).Hence, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment, dated since June 2012, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

Also, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization for the AOJ to obtain, any pertinent outstanding, private records, including those records identified during  the July 2014 hearing.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

In adjudicating each higher rating claim on appeal, the AOJ should specifically consider whether any, or any continued  "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), as appropriate, is warranted.  Adjudication of the claims should include consideration of all evidence associated with the claims file since the last adjudication.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran, since June 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, specifically chiropractic treatment records from Drs. S.M. and H. and emergency room records from Barstow Community Hospital.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence,  following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA mental, spine, and joints examinations, each by an appropriate medical professional, at a VA medical facility. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Each examiner most provide all examination findings (and test results if any), along with complete, clearly-stated rationale for the conclusions reached.

Mental Disorders Examination - The examiner should identify and completely describe the extent, frequency, and severity of all current psychiatric symptomatology associated with the Veteran's major depressive disorder, to include an assessment of the impact of such on his occupational and social functioning.  
The examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the Veteran's major depressive disorder since the October 1, 2006 effective date of the award of service connection,  and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

Lumbar Spine and Cervical Spine Examination -
The examiner should conduct range of motion testing of  thoracolumbar spine and the cervical spine (expressed in degrees).  For each, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar and cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Additionally, for each spine disability, the examiner should indicate whether the Veteran has any ankylosis, ; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

The examiner should identify all chronic neurological manifestations of each spine disability, to include radiculopathy.  In doing so with respect to the cervical spine, the examiner must specifically address the Veteran's report of experiencing numbness and tingling in his fingers . For each identified manifestation, the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe.

Then, considering all orthopedic and neurological findings, for each disability involving degenerative disc disease, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar or cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

For each disability, the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of disability since the October 1, 2006 effective date of the award of service connection,  and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.
Joints Examination - The examiner should conduct range of motion testing of the left knee and left shoulder (each expressed in degrees).    For each disability, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

For the left arm, the examiner should specifically identify if the Veteran is able to raise his arm above shoulder level.

For the left knee, the examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe. 

For each disability, the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the disability since the October 1, 2006 effective date of the award of service connection,  and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the higher rating claims on appeal in light of all pertinent evidence ((to include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether any, or any further staged rating of the disability (as appropriate) is warranted..

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations and considers all evidence added into the record since the May 2013 supplemental statement of the case, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




